Citation Nr: 1233041	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-36 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the left foot.

2.  Entitlement to service connection for lumbar spine strain, claimed as low back pain.

3.  Entitlement to service connection for arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1997 to May 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a May 2012 Board personal hearing in San Antonio, Texas (Travel Board).  The hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  On June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of an appeal for service connection for arthritis of the left foot and for lumbar spine strain, claimed as low back pain, is requested.

2.  The Veteran was treated on multiple occasions for right foot pain during active service. 

3.  The Veteran had MRI evidence of mild arthritis in the right foot in service. 

4.  Symptoms of right foot pain have been continuous since service separation

5.  Arthritis in the right foot manifested to a compensable degree within one year of service separation.

6.  Arthritis in the right foot is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for arthritis of the left foot by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal for service connection for lumbar spine strain, claimed as low back pain, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, arthritis of the right foot is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Left Foot Arthritis and Lumbar Spine Strain

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he was requesting a withdrawal of an appeal for service connection for arthritis of the left foot and lumbar spine strain, claimed as low back pain; hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for arthritis of the left foot and lumbar spine strain, claimed as low back pain, and the appeal as to these issues is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.   Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a January 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2007 letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  Given the favorable outcome with regard to the claim for service connection for arthritis of the right foot, the Board finds that no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

After reviewing all the evidence, the Board finds that the weight of the evidence demonstrates that arthritis in the right foot manifested in service and to a compensable degree of 10 percent within one year of service separation.  A compensable rating of 10 percent is assigned for arthritis of a major joint (the knee) where degenerative arthritis is established by x-ray findings, is painful, and involves at least noncompensable limitation of motion under the appropriate Diagnostic Codes.  See 38 C.F.R. § 4.17a, Diagnostic Code 5003.  

The Veteran had MRI evidence of mild arthritis in the right foot in service.  While original service treatment records from the Veteran's service department are not of record, to include entrance and separation examinations, copies of significant, relevant portions of the Veteran's service treatment records have been associated with the claims file.  Available service treatment records show that the Veteran was treated on multiple occasions for right foot pain during active service.  The Veteran had a history of a stress fracture shown by a September 2001 bone scan of the right foot; however, November 2002 x-rays of the right foot were negative for arthritis.  A March 2005 bone scan was positive for increased uptake in the right foot tarsal metatarsal joints.  A January 2006 Medical Board Evaluation (MEB) shows that the Veteran was diagnosed with right foot degenerative joint disease, localized, mild.  

The Board notes that the Veteran was also seen for a right foot mass excision in February 2006; however, the Veteran is already service connected for residuals of a status-post mass removal from the right foot, and it is not a subject of the current appeal.  The February 2006 surgery physician record shows that x-rays of the right foot were within normal limits; however, an MRI report revealed, in addition to the benign mass, mild arthritis of the right foot.  For these reasons, the Board finds that arthritis of the right foot manifested in service.

Under 38 C.F.R. § 3.309, it is not enough for the arthritis to manifest within one year from service separation, it must manifest to a compensable degree within one year from service separation.  A compensable rating is assigned for arthritis based when degenerative arthritis is established by x-ray findings.  38 C.F.R. § 4.17a, Diagnostic Code 5003.  The Board finds that the February 2006 MRI findings confirm the Veteran's diagnosis of arthritis in the right foot in service and approximate x-ray evidence of arthritis of the right foot.  The claims file reflects treatment for right foot pain both in service and within one year of service separation.  Bone scans completed in service show involvement of the tarsal and metatarsal joints of the right foot and a December 2006 VA x-ray and MRI shows an old healed fracture in the cuboid bone.  Findings dated within one year of the Veteran's separation from service indicate that the Veteran's right foot arthritis results in pain, with involvement of multiple joints or joint groups in the right foot.  A July 2007 VA physical therapy report reflects pain and limitation of motion due to right foot pathology, and a July 2008 VA examination reflects osteoarthritis at the level of the right first metatarsalphalangeal joint.  These later findings further support the conclusion that the Veteran's arthritis in the right foot more nearly approximated a compensable (10 percent) rating within a year of service separation.

The Board finds, additionally, that right foot symptoms were chronic in service and continuous after separation from service.  The Veteran was treated for multiple complaints of foot pain in service.  During the Board hearing, the Veteran reported that during service he fractured the cuboid bone in the right foot in 2001 while playing basketball.  He indicated that during service he also had stress fractures diagnosed in the right foot after running while stationed in Germany.  He indicated that he was referred for an MRI and of the right foot, and that was the first time they told him he had arthritis.  

The Board finds that the Veteran is competent to describe his history of injury and treatment in service, and further finds that his statements are credible and are consistent with findings from service treatment records.  The Veteran has reported and VA treatment records show that he continued to receive treatment for his right foot from 2006 to 2008 after his separation from service.  For these reasons, the Board finds that the Veteran's right foot symptoms have been continuous since his separation from service. 

The Board notes that a February 2007 VA authorized examiner concluded that the Veteran did not have a current diagnosis of arthritis of the right foot because no pathology was found on x-rays.  The Board finds, however, that a February 2006 MRI completed in service, a July 2008 diagnosis of arthritis in the first metatarsalphalangeal joint, and June 2012 private opinions from Dr. E.O. indicating a current diagnosis of osteoarthritis, are sufficient to establish a current diagnosis of arthritis in the right foot.  The Board observes that arthritis is a degenerative process that, by its very nature, once established will not return to a previously healthy or normal state.  See Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994) (arthritis is articular rheumatism or inflammation of a joint); Greyzck v. West, 12 Vet. App. 288. 291 (1999) (noting that the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease").  

A July 2008 VA examiner opined that osteoarthritis at the level of the first metatarsalphalangeal joint was not related to service.  The VA examiner reasoned instead that it was due to limitation at the right first metatarsalphalangeal joint and what he believed was capsulitis at the level of the lesser metatarsalphalangeal joints of the right foot.  While the VA examiner opined that osteoarthritis and capsulitis in the right foot had no specific correlation to the Veteran's military service, he did not provide clear reasons and bases for this determination, and did not discuss pertinent findings from the service treatment records, to include treatment for chronic foot pain, positive findings on bone scans, and MRI evidence of arthritis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board finds that, while the July 2008 VA examiner's diagnosis, which was based on examination of the Veteran, is probative, his opinion as to the etiology of the Veteran's osteoarthritis is less probative because, while it was based on a review of the claims file, it is not based on a fully accurate factual history.  

Additionally, in June 2012 opinions, Dr. E.O. opined that the Veteran's osteoarthritis in the right foot was based on his history of multiple fractures and surgery performed during the period from 2001 to 2006.  Dr. E.O. reasoned that on examination the Veteran did not have the same painful response in the left foot as on the right, which was operated on, and there was no other pathology in addition to the aforementioned posttraumatic osteoarthritis.  While it is unclear whether 
Dr. E.O. reviewed service treatment records in rendering her opinion, she accurately noted the Veteran's history of fracture and surgery to the right foot in service, and provided reasoning for the opinion rendered.  As indicated above, the facts have established that the Veteran had right foot pain and treatment during service, and the Veteran is now diagnosed with osteoarthritis of the right foot based on the same symptomatology.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms that later formed the basis of diagnosis).  The Board finds, therefore, that Dr. E.O.'s opinion is based on an accurate factual history and is probative in this case.  For these reasons, the Board finds the evidence to be, at the very least, in a state of relative equipoise as to the question of whether arthritis of the right foot is etiologically related to service.  

For the reasons discussed above, the Board finds that the evidence is at least in a state of relative equipoise as to whether arthritis of the right foot manifested to a compensable degree within one year of the Veteran's separation from service, and the evidence is at least in a state of relative equipoise as to whether arthritis of the right foot is etiologically related to service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  When a reasonable doubt arises regarding service origin, such doubt 

will be resolved in the favor of the claimant.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for arthritis of the right foot.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The appeal for service connection for arthritis of the left foot is dismissed.

The appeal for service connection for lumbar spine strain, claimed as low back pain, is dismissed.

Service connection for arthritis of the right foot is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


